          2:19-cv-02242-CSB-EIL # 13       Page 1 of 1                                           E-FILED
                                                                 Friday, 29 November, 2019 10:30:55 AM
                                                                            Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

XINGJIAN SUN,                              )
XING ZHAO, and                             )    Case No.: 2:19-cv-02242-CSB-EIL
AO WANG,                                   )
                                           )
     Plaintiffs,                           )
                                           )
     v.                                    )
                                           )
GARY GANG XU,                              )
                                           )
     Defendant.                            )
                                           )

               NOTICE OF MOTION FOR EXTENSION OF TIME
                       TO SERVE GARY GANG XU

PLEASE TAKE NOTICE that on December 6, 2019 at 1 p.m., or as soon thereafter as counsel

may be heard, we shall appear before Magistrate Judge Eric I. Long telephonically and shall

present Plaintiffs’ Motion for Extension of Time to Serve Gary Gang Xu.



                                       Respectfully submitted,



                                                  BY:     s/Dr. Ann Olivarius

                                                  Dr. Ann Olivarius
                                                  McALLISTER OLIVARIUS
                                                  63 Putnam Street
                                                  Saratoga Springs, New York 12866
                                                  Telephone: (518) 682-6802
                                                  E-mail: aolivarius@mcolaw.com

                                                  Counsel for Plaintiffs
